Case 2:10-cv-14568-MAG-RSW ECF No. 361, PageID.7418 Filed 11/17/20 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 HENRY HILL, et al.,

                Plaintiffs,                                   Case No. 10-14568

 vs.                                                          HON. MARK A. GOLDSMITH

 GRETCHEN WHITMER, et al.,

             Defendants.
 __________________________________/

                              OPINION OVERRULING OBJECTIONS

        On November 2, 2020, the Court held a fairness hearing during which the parties sought

 final approval of a proposed settlement under Federal Rule of Civil Procedure 23(e), and during

 which four class members presented their objections to the proposed settlement.1 As set forth in

 the final order approving settlement entered on today’s date, the Court overrules these objections

 for the reasons that follow.

        The class members’ objections are summarized as follows. First, Federico Cruz objected

 to the proposed settlement terms as to Count VIII on the ground that they do not require Defendant

 Dana Nessel, Michigan’s Attorney General, to instruct prosecutors that all but the most incorrigible

 juvenile offenders are entitled to a term-of-years sentence. Cruz Objections, Ex. 2 to Notice of

 Objections (Dkt. 349-3). Second, Clifton Gill objected to the Count VIII settlement terms on the

 ground that they should require prosecutors to review class members’ files before pursuing life

 without parole on resentencing. Gill Objections, Ex. 3 to Notice of Objections (Dkt. 349-4). Third,

 Robert Hinds challenged the effectiveness of his appellate counsel in the state-court criminal



 1
   A fifth class member, Robert Cook, filed written objections, Cook Objections, Ex. 1 to Notice of
 Objections (Dkt. 349-2), but was resentenced on October 29, 2020 and was discharged from
 custody on November 2, 2020. Therefore, his objections were rendered moot by the time of the
 fairness hearing.
Case 2:10-cv-14568-MAG-RSW ECF No. 361, PageID.7419 Filed 11/17/20 Page 2 of 2


 proceedings and seeks to compel the state-court prosecutor to disclose newly discovered

 exculpatory evidence. Hinds Objection, Ex. 4 to Notice of Objections (Dkt. 349-5). Finally,

 Adrian Nichols, argued that the proposed settlement should provide for monetary compensation

 for the alleged mental and emotional distress caused by class members’ lack of access to

 educational programming. Nichols Objections, Ex. 5 to Notice of Objections (Dkt. 349-6).

        These objections are unavailing, as they seek relief that exceeds the scope of the two

 remaining claims asserted in the fourth amended complaint. Specifically, Count VI of the

 complaint concerns class members’ access to core programming required to demonstrate their

 suitability for parole, while Count VIII challenges the allegedly unreasonable delays in

 resentencing class members. See 4th Am. Compl (Dkt. 316). In their objections, Cruz and Gill

 seek to add settlement terms directing how the Attorney General should guide the resentencing

 process. However, while Count VIII seeks to vindicate class members’ right to a prompt

 resentencing process, it does not seek to establish what the resentencing process must entail.

 Similarly, the disclosure of exculpatory evidence, as sought by Hinds, is plainly beyond the scope

 of relief sought in the present action. Finally, the complaint seeks declaratory and injunctive relief

 but does not seek monetary compensation on behalf of the class members, as requested by Nichols.

 Consequently, the Court overrules these objections to the proposed settlement, as the additional

 relief sought by these class members goes beyond the contours of the complaint.

        SO ORDERED.

 Dated: November 17, 2020                              s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge




                                                   2
